Case: 20-10414     Document: 00515622255         Page: 1     Date Filed: 11/02/2020




              United States Court of Appeals
                   for the Fifth Circuit                             United States Court of Appeals
                                                                              Fifth Circuit

                                                                            FILED
                                                                     November 2, 2020
                                  No. 20-10414
                                                                       Lyle W. Cayce
                                Summary Calendar                            Clerk


   United States of America,

                                                             Plaintiff—Appellee,

                                       versus

   Caleb Smith,

                                                         Defendant—Appellant.


                  Appeal from the United States District Court
                      for the Northern District of Texas
                            USDC No. 4:20-CV-345
                           USDC No. 4:15-CR-214-2


   Before Jolly, Elrod, and Graves, Circuit Judges.
   Per Curiam:*
          Caleb Smith, federal prisoner # 50072-177, appeals the denial of his
   motion for a sentence reduction pursuant to 18 U.S.C. § 3582(c)(1)(A) and
   his motion for reconsideration. He argues the evidence was sufficient to



          *
            Pursuant to 5th Circuit Rule 47.5, the court has determined that this
   opinion should not be published and is not precedent except under the limited
   circumstances set forth in 5th Circuit Rule 47.5.4.
Case: 20-10414         Document: 00515622255               Page: 2       Date Filed: 11/02/2020




                                           No. 20-10414


   show he has severe asthma and a history of pneumonia, resulting in an
   increased risk of suffering serious complications and death due to a COVID-
   19 infection.
            On the motion of either the Director of the Bureau of Prisons or a
   prisoner, § 3582(c)(1)(A) permits a sentencing court to reduce the prisoner’s
   term of imprisonment after considering the applicable 18 U.S.C. § 3553(a)
   factors if, inter alia, the court finds that “extraordinary and compelling
   reasons warrant such a reduction” and “that such a reduction is consistent
   with applicable policy statements issued by the Sentencing Commission.”
   § 3582(c)(1)(A)(i); see also U.S.S.G. § 1B1.13, p.s. We review for abuse of
   discretion a district court’s decision to deny compassionate release despite a
   prisoner’s eligibility. United States v. Chambliss, 948 F.3d 691, 693 (5th Cir.
   2020).
            The court considered the § 3553(a) factors and sufficiently articulated
   reasons for denying Smith’s motion. 1 It determined that Smith did not
   qualify for release because he had a very serious criminal history, and he was
   serving a 235-month sentence that commenced in 2016. The court also stated
   that it was not inclined to interfere with the decision of the Attorney General
   regarding the appropriate placement of inmates. Smith has failed to show
   that the district court’s decision was based on an error of law or a clearly
   erroneous assessment of the evidence. See Chambliss, 948 F.3d at 693-94.
   Accordingly, we AFFIRM the decision of the district court.



            1
                The district court ruled on Smith’s motion without requesting a response from
   the Government. Because the case is easily resolved on the merits, we need not determine
   whether the case should be dismissed on the exhaustion ground based on the Government’s
   alternative argument on appeal. The exhaustion requirement of § 3582 is mandatory but
   not jurisdictional. See United States v. Franco, 973 F.3d 465, 467-68 (5th Cir. 2020), petition
   for cert. filed (U.S. Oct. 7, 2020) (No. 20-5997).




                                                 2